COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Bumgardner and
            Senior Judge Hodges


ENEIDA S. QUINTEROS
                                              MEMORANDUM OPINION*
v.   Record No. 2435-00-4                         PER CURIAM
                                               FEBRUARY 6, 2001
ABSOLUTE NURSING CARE OF VIRGINIA, INC. AND
 AIU INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Eneida S. Quinteros, pro se, on brief).

             (Mary Beth Nash; Monica L. Taylor; Gentry
             Locke Rakes & Moore, on brief), for
             appellees.


     Eneida S. Quinteros (claimant) contends that the Workers'

Compensation Commission erred in finding that she failed to

prove that either she sustained a back injury at the time of her

compensable October 23, 1997 left knee injury or that her back

condition was a compensable consequence of her left knee injury.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
"General principles of workman's compensation law provide that

'[i]n an application for review of any award on the ground of

change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"   Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459,

464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight Carriers,

Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570, 572

(1986)).   Unless we can say as a matter of law that claimant's

evidence sustained her burden of proof, the commission's

findings are binding and conclusive upon us.   See Tomko v.

Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835

(1970).

                        Injury by Accident

     In ruling that claimant failed to establish that she

suffered an injury to her back on October 23, 1997, the

commission found as follows:

           While we are cognizant of the claimant's
           testimony that she began to feel pain in her
           back one to one and one-half weeks after the
           accident and so reported this to Dr.
           [Edward] Alexander, we find nothing in his
           medical reports referring to any back
           problem until February 12, 1998, some four
           months after the accident. In his February
           15, 1999, letter, Dr. Alexander confirmed no
           direct connection between the claimant's
           back pain and injury. In addition, we note
           the claimant, who was represented by
           counsel, neither in her initial claim nor in
           the Memorandum of Agreement noted any injury
           other than to her left knee. In view of
           this evidence and the fact that the claimant
           apparently underwent prior back surgery, we

                               - 2 -
          cannot find that she established an injury
          by accident to her back on October 23, 1997.

     In light of the lack of any history of a back injury until

February 1998 and Dr. Alexander's opinion that there is no

causal connection between claimant's compensable knee injury and

her back condition, the commission, as fact finder, was entitled

to reject claimant's hearing testimony and to conclude that she

failed to establish a causal connection between her back

condition and her compensable knee injury.

     Based upon this record, we cannot find as a matter of law

that claimant's evidence sustained her burden of proof.

                     Compensable Consequence

     In ruling that the evidence failed to establish that

claimant's back problem was the result of a compensable

consequence from her left knee injury, the commission accepted

the February 15, 1999 opinion of Dr. Alexander.   On that date,

Dr. Alexander opined as follows:

          Theoretically one could possibly make a
          tenuous connection between the development
          of a limp and the development of an L5
          radiculopathy which showed up on the EMG but
          this as mentioned would be quite tenuous. I
          can see no direct connection between the
          incident of her injury and what we see now,
          though there is no doubt that she has a real
          problem.

     As fact finder, the commission was entitled to accept Dr.

Alexander's February 15, 1999 unequivocal opinion, and to give

little probative weight to his earlier response to a request


                              - 3 -
from claimant and his May 7, 1998 statement.   In addition, the

commission was entitled to accept Dr. Alexander's opinion and to

reject the contrary September 30, 1998 opinion of Dr. Neil

Speigel.   Dr. Speigel opined that claimant had developed back

and leg pain because of the abnormality with her foot drop and

chronic pain.   The commission found Dr. Speigel's opinion to be

vague and inconsistent with the medical records, which reflected

that claimant experienced back pain before the foot drop.

"Questions raised by conflicting medical opinions must be

decided by the commission."   Penley v. Island Creek Coal Co., 8

Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

     Based upon Dr. Alexander's February 15, 1999 opinion and

the record taken as a whole, we cannot find as a matter of law

that claimant's evidence sustained her burden of proving that

her back condition was a compensable consequence of her left

knee injury.

     For these reasons, we affirm the commission's decision. 1

                                                         Affirmed.




     1
       Appellees have filed a motion to redact appendix filed by
appellant. We deny the motion.

                               - 4 -